 AIR FLOW EQUIPMENT, INC. 415Air Flow Equipment, Inc. and Sheet Metal Workers International Association, Local No. 7, AFLŒCIO.  Case 7ŒCAŒ44131Œ1 September 29, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On February 22, 2002, Administrative Law Judge Jane Vandeventer issued the attached decision.  The Respon-dent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Air Flow Equipment, Inc., Kalamazoo, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Steven Carlson, Esq., for the General Counsel. David M. Buday, Esq. and Nathan D. Plantinga, Esq., for the Respondent. Dennis Crane, Union Representative, for the Charging Party.                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In addition, the Respondent contends that the judge™s rulings, findings, and conclusions demonstrate bias and prejudice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit.  Contrary to his colleagues, Member Schaumber, based on his review of the testimony of employee Case, finds that the General Counsel did not prove by a preponderance of the evidence that the comment made by Dick DeYoung at an employee meeting concerning the Respon-dent™s continued ability to make personal loans if the Union came in was a threat to withdraw an existing benefit in violation of Sec. 8(a)(1). 2 The judge found that the Respondent was ﬁobligated to investigateﬂ allegations of misconduct involving discriminatee Eric Furtaw.  These allegations formed the basis of the Respondent™s explanation of Fur-taw™s discharge.  As a general rule, an employer is under no such obli-gation.  However, given the General Counsel™s initial showing that the discharge was unlawful, the Respondent™s failure to investigate con-tributes to the finding that the Respondent™s rationale for Furtaw™s discharge was a pretext for unlawful discrimination. DECISION STATEMENT OF THE CASE JANE VANDEVENTER, Administrative Law Judge.  This case was tried on November 8 and 9, 2001, in Kalamazoo, Michigan.  The complaint alleges Respondent violated Section 8(a)(1) of the Act by making a number of coercive statements.1  The complaint also alleges Respondent violated Section 8(a)(3) of the Act by discharging employee Eric Furtaw.  The Respon-dent filed an answer denying the essential allegations in the complaint.  After the conclusion of the hearing, the parties filed briefs which I have read. Based on the testimony of the witnesses, including particu-larly my observation of their demeanor while testifying, the documentary evidence, and the entire record, I make the fol-lowing FINDINGS OF FACT I.  JURISDICTION The Respondent is a Michigan corporation with an office and place of business in Kalamazoo, Michigan, where it is engaged in the manufacture of custom air-handling units.  During a rep-resentative 1-year period, Respondent purchased and received at its Kalamazoo facility goods valued in excess of $50,000 directly from points outside Michigan.  Accordingly, I find, as Respondent admits, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Charging Party (the Union) is a labor organization within the meaning of Section 2(5) of the Act. II.  UNFAIR LABOR PRACTICES A.  The Facts 1.  Background Respondent, during the time period involved in this proceed-ing, employed approximately 7 to 10 employees.  The large air-handling units Respondent builds are custom manufactured for particular customers, and may contain fans, filters, coolers, heaters, dehumidifiers, dampers, and air blenders, as required for the particular application.  Dick2 is the president and owner of Respondent, his wife Brenda and his two sons, Steve and Matt, also work in the business.  In the absence of Dick for vacation, Steve has acted as the supervisor of the facility.  1 It is alleged that Respondent threatened employees with unspeci-fied reprisals if they selected the Union to represent them, informed employees that selecting the Union to represent them would be futile, interrogated employees about the union activities of other employees, urged employees to rescind their signed union authorization designa-tions, and informed employees that Respondent would no longer be able to make personal loans to employees if they selected the Union to represent them. 2 Mr. Dick™s name appears in the transcript in several places as ﬁDemmen James,ﬂ which is his full legal name.  He is normally called Dick, and was referred to in most places in the transcript, especially by witnesses, as Dick.  He will be referred to as Dick in this decision. 340 NLRB No. 62  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416 2.  The organizing campaign 
In late April 2001,
3 an employee of Respondent, Eric Fur-
taw, contacted the Union in order to seek representation of 
Respondent™s employees.  Union 
Organizer Dennis Crane testi-
fied without contradiction that he met with the employees sev-
eral times in late April and early May, and secured from a ma-
jority of the employees signed cards authorizing the Union to 
represent them.
4  On about May 4, Crane distributed T-shirts to 
the employees which bore the name of the Union, which sev-
eral of them wore in the plant thereafter.  On May 10, Crane 
visited Respondent™s facility, where he introduced himself and 
informed Dick that a majority 
of his employees had designated 
the Union as their representative.
  According to his testimony, 
Crane handed Dick a letter naming the Union™s in-plant orga-
nizing committee.  The three employees named in the letter 
were Tim Price, Dennis Eymer, and Eric Furtaw.  Dick denied 
receiving any letter, and Brenda, who was present for a portion 

of the encounter, did not recall a letter.  Crane also testified that 
Dick showed surprise at Crane™s appearance, and stated that he 
didn™t like the way Crane did business.  Dick denied that he 
was angry or hostile.  It is undisputed that Crane made an ap-
pointment to return to Respondent to discuss the matter of rep-resentation with Dick.  For the reasons stated below, I credit 
Crane™s testimony over that of Dick regarding Crane™s delivery 
of the letter naming Eric Furt
aw and two other employees as 
the in-plant organizing committee. 
Crane returned to Respondent™s
 plant on May 17, at which 
time he and Dick discussed the possibility of voluntary recogni-
tion and the negotiation of a collective-bargaining agreement 
for about 2 hours, but neither re
cognition nor anything else was 
agreed upon.  Dick called the 
meeting ﬁinformational.ﬂ  Crane 
testified that after the discharge of Eric Furtaw at the end of 
May and subsequent loss of 
support among the employees in 
early June, he ceased to pursu
e voluntary recognition, and the 
parties did not meet again. 
3.  Tim Price™s employment interview 
On about March 27, employee 
Tim Price met with Dick for 
an employment interview.  Pr
ice™s application showed that 
some of his previous jobs had been working for union-signatory 

employers.  Price testified that Dick told him that Respondent is 
ﬁnot a union company and never will be,ﬂ and added, ﬁdon™t 
push it.ﬂ  Dick admitted that he told Price that Respondent is 
nonunion, but denied the remainder of the remarks attributed to 
him.  Tim Price was hired by Respondent. 
A few months later, Tim Price 
quit his employment with Re-
spondent voluntarily.  He testifie
d in a straightforward manner, 
and attempted to be accurate in his responses to questions on 
cross-examination as well as on
 direct examination.  Respon-
dent argued that Price was a biased witness, as he supported the Union, and quit his job at Res
pondent due to an action by Re-
spondent which he apparently re
garded as petty.  These facts 
                                                          
 3 All dates hereafter will be in
 2001, unless otherwise specified. 4 The Union™s asserted majority status
 is of interest only for its bear-ing on the allegations already recite
d.  The Union never filed a repre-
sentation petition, and this proceed
ing does not involve any allegation 
of an 8(a)(5) violation nor does th
e General Counsel seek a bargaining 
order. 
are at most minimal indications of bias, and are counterbal-
anced by other facts.  His employment at Respondent encom-
passed only a few months of 2001, 
and he left voluntarily.  His 
demeanor was good, and I find hi
m to be essentially a neutral 
witness.  I credit his testimon
y over that of Dick, whose testi-
mony tended to be conclusionary and emotionally charged.  I 
have not credited the testimony of Dick where his testimony 
contradicts that of Crane, Price, Case, and several other wit-
nesses.  Dick demonstrated an 
impatient demeanor, gave exag-
gerated or imprecise answers on a number of occasions, and 
testified inconsistently concerni
ng several important facts, in-cluding his knowledge of Eric Fu
rtaw™s union activities and his conduct concerning the union organizing campaign. 
4.  Employees™ testim
ony regarding May 10 
Price also testified that on about May 10, Dick approached 
him in the shop and asked him what was the point of organiz-
ing.  Price did not respond.  This
 incident was not alleged as a 
violation.  May 10 was the da
y on which Dennis Crane visited 
Respondent and informed Dick that
 a majority of his employees 
had designated the Union 
as their representative. 
Eric Furtaw testified that on the same day, May 10, while he 
was working in the shop, he observed Dick approach employee 

Kevin Shannon and heard him 
ask Shannon ﬁwho was in my 
shop while I was on vacation?  Who was trying to organize a 
union?ﬂ  Shannon replied that he didn™t know.  Furtaw was 
about ten feet away from Dick and Shannon during this ex-
change.  Kevin Shannon denied the incident.  Dick did not ad-
dress it in his testimony.  With regard to these remarks, I credit 
Eric Furtaw over Shannon.  Shannon was an unconvincing 
witness who displayed some difficulty with his memory on 
essential points, a tendency to 
speculate, and by his demeanor 
appeared not to be taking seriously
 his role as a witness.  While 
Furtaw admitted on cross-examination that he had made a false 
statement during the unemployment compensation hearing after 
his discharge, his testimony in this proceeding was consistent 
and largely corroborated by other w
itnesses.  On balance, I find 
him the more reliable witness of the two. 
5.  Allegations involving the June 7 meeting 
Dan Case, an employee who wo
rked at Respondent during 
May and part of June, testified 
that at an employee meeting on 
June 7, Dick, who had called the meeting, told the assembled 
employees that they could get their signed union authorization 
cards back if they wanted to, by writing a letter to the address 
he would post at the timeclock.  Dick also said that he had a 
supply of green return receipt ca
rds, and would leave them at 
the timeclock also.  He added th
at if they had trouble compos-
ing a letter, Brenda would help them, and they could leave 
work early in order to get to the post office before it closed.  
Dick prefaced his remarks by saying that ﬁa number ofﬂ em-
ployees had asked him how to retr
ieve their authorization cards, 
but there was no evidence that anyone except employee Wil-

liam Hires had actually done so. 
Dick also told employees that in the past, he had advanced 
employees their pay, but if the 
Union came in, he would not be 
able to do that.  Hires testified that Dick added that there would 
be ﬁno more open door policy,ﬂ but this statement was not al-
leged in the complaint, and no other witness testified to it.  As I 
 AIR FLOW EQUIPMENT, INC. 417have not credited Hires for the reasons set forth below, I find 
that this statement did not occur.
  It is undisputed that several employees did take worktime, at least 1/2 hour, in order to go 

to the post office to mail their requests for the return of their 
authorization cards. 
I find that Dan Case was a credible witness.  He worked for 
Respondent for only about 6 week
s, leaving Respondent™s em-
ployment voluntarily for a better
 job.  His demeanor was good, 
and he displayed a better memory than other witnesses who 
testified about this incident. 
6.  Discharge of Eric Furtaw 
Eric Furtaw worked for Respondent from June 2000 until his 
discharge on May 31, 2001.  It is
 undisputed that he was the employee who first contacted the Union, and who informed the 
other employees about the beginning of the organizing drive 
and union meetings.  It is also
 undisputed that Furtaw wore a 
union T-shirt in the workplace during May.  In addition, Crane 

informed Respondent on May 10 that Furtaw was one of the 
three in-plant organizers for the Union. 
On May 31, Dick called Furtaw 
into his office and told him 
that he was discharged on the grounds that an unnamed person 
had accused him of having threatened to kill the management 
and employees of Respondent.  Furtaw, Dick, and another em-
ployee, Terry Wiggins, were the only ones present.  The testi-
mony of all three of these witnesses agrees that Furtaw pro-
tested that this was false, 
and asked to know who had accused 
him.  In addition, Furtaw asked to be heard concerning the ac-
cusation.  Dick refused to tell him anything further, and refused 
to hear any explanations or other comments.  Instead, he or-
dered Wiggins to escort Furtaw 
from the premises, after giving 
him his final paycheck, which he 
had had prepared in advance.  
According to Furtaw, Dick said at parting, ﬁget the hell out of 
my shop.ﬂ 
Respondent introduced evidence 
concerning Furtaw™s nearly 
1 year of employment.  During 
the fall of 2000, according to 
the testimony of several employ
ees, Furtaw on several occa-
sions expressed frustration by th
rowing down a tool that he was 
working with, or at least handli
ng a tool roughly.  On at least 
one of these occasions a supervisor or manager was aware of 
the conduct, but Furtaw was not warned or disciplined for this 
conduct.  According to Dick, he
 was aware that Furtaw was 
involved in marital difficulties during this period, and that in 

this connection, he had pled guilty to an assault charge.  During 
February, Dick was aware that Furtaw, in his upset over this 
situation, had taken a radio belonging to himself and thrown it 
purposely onto the floor of the shop.  Dick admitted that he was 
aware of Furtaw™s periodic upsets, but did nothing about this conduct other than telling employ
ees generally to ﬁcut it outﬂ 
and sending Furtaw home for the rest of the day after he had 
broken his radio. 
With regard to the accusations 
of threats of harm to employ-
ees, Bill Hires testified that in December 2000, Furtaw got 
angry over something that had oc
curred at work and said ﬁfuck 
this place and these people.ﬂ  Hires then stated that Furtaw said 
ﬁsomething aboutﬂ killing these 
people, starting with the front 
office or ﬁsomething to that effect.ﬂ  Hires testified that, on the 
same day, he informed Stev
en DeYoung about Furtaw™s re-
marks.  Dick was out of town 
at the time, and his son Steven 
was in charge of the plant.  Dick claimed in testimony that he 
was not told about Hires™ allegations until May 30.  Steven 
DeYoung was not called as a witness by Respondent, and no 
explanation of his absence was offered.
5  Nothing was said to 
Furtaw about this incident until
 May 31, and he was not disci-
plined for it until that date.  With regard to Steven DeYoung, I 
find that he was a supervisor within the meaning of the Act, 
based on the entire record evidence, including the undisputed 
evidence that he was in charge of the plant in his father™s ab-

sences and exercised supervisory authority by, for example, 
reinstating Furtaw to his job 
in April as described below. 
The General Counsel has argued that because Steven De-
Young was not called to testify 
by Respondent, and no reason 
for this failure was offered, that adverse inferences should be 

drawn, to the effect that he 
would not have corroborated Dick. 
During March and April, there we
re several instances of Fur-taw walking off the job.  Matt
 DeYoung, an engineer and pro-ject manager for Respondent, tes
tified that in March, upset 
about not having had the opportunity to volunteer for some 
overtime, Furtaw walked out of
 the plant, saying ﬁfuck this place, I™m tired of this,ﬂ and did not work the rest of the day.  

Dick was informed of this incident, but Furtaw received no 
discipline for it. 
According to Dick™s testimony,
 he had a conversation with 
Eric Furtaw in March, during wh
ich Furtaw requested a raise.  
Dick told Furtaw that he would not give him a raise because he 

lacked certain skills in the shop.  No mention was made of Fur-
taw™s conduct, apparently.  Furtaw
 said that if he didn™t get a 
raise, he would look for another job.  Dick claimed that he then 

placed an advertisement for a
nother employee, apparently mo-
tivated by the fact that Furtaw 
intended to quit as soon as he 
found another job.  When testif
ying about placing the want ad, 
Dick made no mention of Furtaw™s conduct as a motivating 

factor. 
During April, Dick was on vacation, and Steven was in 
charge of the plant.  On one day during April, according to 
employee Hires and Dick™s recitation of what his son Steven 
told him over the telephone, Furt
aw became upset when Steven 
DeYoung told him that he had taken too long for his lunch-
break, and must return to work.  On that occasion, Furtaw as-
sertedly told Steven DeYoung to 
ﬁgo fuck himselfﬂ and left the 
plant, saying that he quit.  Some time later, Furtaw returned to 
the plant, apparently asked for his job back and Steven De-
Young returned him to work.  Furtaw received no discipline for 
this incident.  Dick testified that when Steven informed him 
about this incident over the te
lephone, he determined to dis-
charge Furtaw as soon as he returned from vacation at the be-
ginning of May, but in fact, no discipline was ever given to 
Furtaw for this incident, and neither was he discharged.  There 
is no evidence that Dick even mentioned the incident to Furtaw. 
                                                          
 5 The General Counsel has argued that because Steven DeYoung 
was not called to testify by Respondent, and no reason for this failure 
was offered, adverse inferences should 
be drawn, to the effect that he 
would not have corroborated Dick on 
the issue of when Dick was first 
informed of the December 2000 allega
tions against Eric Furtaw made 
by Hires.  I find that such an infe
rence is warranted, and that had Ste-
ven testified, he would not have corroborated Dick on this point. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418 Dick testified that the reason he discharged Furtaw was for 
the December 2000 alleged threat
s to kill managers and em-
ployees of Respondent.  He asserted that he learned of this 
incident for the first time on May 30, in the course of a meeting 
with his attorneys concerning the employees™ union organizing 
efforts.  According to Dick, Steven was present at this meeting 
and mentioned the December 2000 incident.  According to 
Dick, he approached employee William Hires on the following 
day, May 31, and secured a wr
itten statement in support of 
Hires™ contentions, then immediately decided to discharge Fur-
taw on this basis, without further investigation.
6  He had Fur-taw™s last check prepared and discharged him in the manner 
described by Furtaw. 
Hires was not a believable witn
ess.  His demeanor was poor.  
He contradicted himself on numerous occasions, he spoke in 
vague and uncertain phrases, and his recollection was faulty as 
to many matters.  He tended to exaggerate his testimony and 
then to modify his statement, making it impossible to credit 
either version.  I do not credit Hires.
7B.  Discussion and Analysis 
1.  The 8(a)(1) allegations 
The Board has found in numerous cases that an employer™s 
statement to employees that it will never be union is essentially 
a threat that employees™ organizing efforts will be futile, and is 
therefore coercive and violative of Section 8(a)(1) of the Act.  
In this instance, Dick ‚s statem
ent to Tim Price that Respondent 
was not going to be union was joined with an instruction not to 

ﬁpush it,ﬂ which would lead one to believe that he was referring 
to organizing.  Therefore, it fa
lls within the same category of 
cases as those where employees are given to understand that 

their organizing efforts will be futile.  Dick™s statement was a 
warning that organizing attempts would be futile, and violated 
Section 8(a)(1) of the Act.  
EPI Construction,
 336 NLRB 234, 
237 fn. 17 (2001); 
Yuker Construction
, 335 NLRB 1072, 1077Œ
1079 (2001).  In addition, his further instruction, ﬁdon™t push 
it,ﬂ could reasonably be underst
ood to imply that there would 
be bad consequences if an employee ﬁpushedﬂ the union.  It 
could also be understood as a complete prohibition on organiz-

ing or ﬁpushingﬂ a union.  Under 
either interpretation, Dick™s 
second remark to Price was definitely coercive and violated 
Section 8(a)(1) of the Act.  
ITT Federal Services Corp.,
 335 
NLRB 998, 1002Œ1003 (2001). 
Dick™s questions to employee Shannon, overheard by Eric 
Furtaw, are also clearly coercive.  While there are circum-
                                                          
 6 Hires™ testimony as to when he gave Dick a written statement was 
vacillating and equivocal.  He stated that he gave Dick the statement on 
the morning of May 31, but also admitted that he had sworn in his 
affidavit that it was a few days before
 Eric Furtaw™s discharge that he 
was asked for and wrote the statement.
  Hires testified that he did not 
recall Furtaw™s precise words in D
ecember 2000, and that he was not 
asked by Dick for Furtaw™s words.  In his testimony, he continually 
equivocated, using phrases such as ﬁsomething to that effectﬂ and 
ﬁsomething likeﬂ and in his testimony at first did not use the words, ﬁgo 
postal,ﬂ as he did in his written statement for Dick. 
7 On cross-examination, Hires admitted that, upon learning of Fur-
taw™s discharge, he assumed that Di
ck had discharged Furtaw because 
of his union activities.  I do credit this admission. 
stances in which it may be noncoe
rcive to inquire of an em-
ployee as to 
his own sentiments regarding a union (See Ross-more House, 269 NLRB 1176 (1984), enfd. 760 F.2d 1006 (9th 
Cir. 1985)), it is decidedly a strong indication of coercion to 
inquire into the union activities of 
other employees.  
Sundance Construction Management, 325 NLRB 1013 (1998); 
William-house of California, Inc.
, 317 NLRB 699, 716 (1995). 
Dick™s June 7 statement to the assembled employees to the 
effect that he would no longer be
 able to offer them personal 
loans (in the form of advances against their pay), if the Union 
represented them is, without d
oubt, a threat to withdraw an 
existing benefit if employees decide to select the Union to rep-
resent them.  As such it violates Section 8(a)(1) of the Act.  
Meyer Waste Systems,
 322 NLRB 244 (1996); Standard Prod-ucts Co., 281 NLRB 141 (1986). 
Board law holds that employers may inform employees as to 
how to request the return of au
thorization cards in only limited 
circumstances.  There must 
be no assistance provided other 
than passive or ministerial aid, 
such as providing an address to 
which to write.  In addition, there must be no possible monitor-
ing of which employees make such
 requests, and a context free 
of other unfair labor practices.  If an employer goes beyond 

mere ﬁministerialﬂ or ﬁpassive 
aid,ﬂ and does so in the context 
of other unfair labor practices
, it has acted unlawfully.  
Mo-hawk Industries, 334 NLRB 1170, 1170Œ1171 (2001).  With 
respect to Respondent™s announcement regarding how to re-

quest employees™ authorizatio
n cards back from the Union, 
Dick did more than simply provide an address and supply green 

cards at the timeclock for employees™ use.  He offered the assis-
tance of his wife, Brenda DeY
oung, a management official, in 
composing such requests, and au
thorized employees to leave 
work early.  It would have been
 possible, and 
employees could 
have realized that it was possible, to monitor which employees 

availed themselves of the opportunity to leave work early that 
day.  Their timecards would have provided the necessary in-

formation.  Finally, in this instance, there is a context of other 

unfair labor practices.  In the 
same meeting, Respondent unlaw-
fully threatened withdrawal of a be
nefit.  In addition, less than a 
week earlier, Respondent had discharged the leading union 
activist.  Even William Hires, anxious as he was to please Dick, 
assumed that Furtaw had been fired because of his union activi-
ties.  As recounted below, I fi
nd that Hires™ assumption was 
correct.  Viewed as a whole, therefore, Respondent™s solicita-
tion of employees to request return of their authorization cards 
was coercive and occurred in a coercive context.  I find that it 
violated Section 8(a)(1) of the Act. 
2.  Discharge of Eric 
FurtawŠprima facie case 
In order to establish a prima fa
cie case that a respondent has 
discharged an employee in viol
ation of Section 8(a)(3) of the 
Act, the General Counsel must
 show that the employee was 
engaged in union activities, th
at the respondent was aware of those activities, that the responde
nt harbored animus or hostility 
towards those activities, and discharged the employee because 

of those activities.  If the General Counsel successfully proves 
these elements, a respondent ma
y defend by proving that it 
would have discharged the employee in any event, even in the 

absence of any protected activities.  
Wright Line
, 251 NLRB 
 AIR FLOW EQUIPMENT, INC. 4191083 (1990), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), approved in 
Transportation Management 
Corp., 462 U.S. 393 (1983). 
In this case, it is not disputed that Eric Furtaw was active in 
the union organizing effort at
 Respondent.  Respondent con-
tends that while it was aware of Furtaw™s support for the Union, 
it was unaware that he was one of the leaders of the organizing 
effort.  On the contrary, I have found that Respondent was 
aware, at least from May 10 when Crane delivered the letter 
naming the in-plant organizing co
mmittee, that Furtaw was one 
of the three leading union orga
nizers among its 10 employees. 
Respondent™s animus against the Union and employees™ or-
ganizing efforts is amply demonstrated by Dick ‚s statements to 
Tim Price some weeks before th
e organizing effort began, and 
further by his remarks to Price and Shannon on May 10, the day 
he learned that a majority of the employees had decided to sup-
port the Union.  In addition, 
Respondent™s animus against the 
Union did not fade with its discha
rge of Furtaw, but continued.  
Within a week of Furtaw™s di
scharge, Respondent violated 
employees™ rights in two additio
nal ways on June 7.  Respon-
dent argues that Dick™s conduct in meeting politely with the 
Union representative on May 17, and the fact that his father 
formerly belonged to the Union militate against a finding of 
animus.  While it may be that Dick had no animus against the 
Union in the abstract, when faced with the reality of the em-
ployees of his own small company being represented by the 
Union, he apparently found that theory and practice sometimes 
part company.  Respondent ampl
y demonstrated its antiunion 
animus by the numerous unfair 
labor practices Dick personally engaged in. 
Whether there is a connection 
between this hostility and the 
discharge of Eric Furtaw is th
e final prong of the prima facie 
case.  The timing of Furtaw™s discharge, coming within a few 
weeks of Respondent™s learning that he was a leading union 
organizer, is one element which the General Counsel urges, and 
which I find, indicates that there 
is such a connection.  In addi-
tion, Respondent™s asserted reason for the discharge is an al-

leged incident of bad conduct which had occurred between 5 
and 6 months before the discharge.  The record is clear that 
Respondent had knowledge of th
is conduct in December 2000, when it had allegedly occurred.  
It is undisputed that employee 
Hires informed the substitute supervisor and owner™s son, Ste-
ven DeYoung, of his allegations 
regarding Furtaw™s conduct.  
Even if I were to credit Dick™s denial of knowledge of this par-
ticular allegation before May 30
, Respondent is charged with 
knowledge of it through Steven
 DeYoung.  Had Respondent actually found the Hires™ allegati
ons sufficiently believable, it 
would have conducted an investig
ation or taken action of some 
kind at that time, not waited 5 or 6 months.  In addition, the 
summary nature of the discharge, undertaken without any in-
vestigation, and without permi
tting any defense by Furtaw, is 
another indicator that the action 
was taken because of Furtaw™s 
union activities, and not because of
 his prior misconduct.  I find 
that there is considerable evidence of the requisite connection 
between Respondent™s animus and 
its discharge of Furtaw.  In 
summary, I find that the General Counsel has sustained his 

burden of proving a prima facie case that Respondent violated 
Section 8(a)(1) of the Act by discharging Eric Furtaw. 
3.  Respondent™s defense 
In defense, Respondent has introduced evidence not only of 
the allegations which were made by William Hires about Fur-
taw, but also of numerous other instances of misconduct alleg-edly engaged in by Furtaw.  These latter incidents include Fur-
taw™s supposedly throwing down tools on a number of occa-
sions and his own radio on one occasion.  With respect to these 
instances, there was no clear s
howing that supervisors were 
aware of Furtaw™s roughness with tools.  If they were, as is 

probable from the smallness of the plant, there is no evidence 
that they were particularly conc
erned about it.  There is abso-lutely no evidence in the record that Furtaw received so much 
as a verbal admonition to take it easy on the tools.  In addition, 
the incidents described occurred
 primarily in the fall of 2000, 
more than 6 months before the 
discharge.  Dick testified sum-
marily that he was generally aware of Furtaw™s ﬁother conductﬂ 
and that it was a part of the r
eason he decided to discharge Fur-
taw on May 31.
8  To the extent that he did so rely, I find that 
Respondent has used stale incident
s to bolster its defense, as 
well as relying on conduct it had 
previously tolerated and ac-
corded no discipline for.  Its reliance on this other conduct also 
constitutes a shifting defense.  These factors are indicators of 
pretext, rather than of a bona fide defense. 
To the extent the ﬁother conductﬂ allegedly relied upon by 
Respondent consisted of the several instances in 2001 that Fur-
taw became upset and walked off 
the job, this asserted defense 
is subject to the same deficien
cies.  Respondent tolerated Fur-
taw™s tantrums month after month,
 with absolutely no discipline 
for this conduct.  In fact, in April when Furtaw voluntarily quit, 
Steven DeYoung gave Furtaw 
his job back immediately upon 
being asked, the same afternoo
n Furtaw had quit.  Although 
Dick claims to have been unhappy about Steven™s action, and 
determined to discharge 
Furtaw, he in fact took 
no action at all
 against Furtaw when he returned from vacation on May 1, 
which belies his testimony that
 he had decided to discharge Furtaw in April.  Respondent™s reliance upon Furtaw™s previ-
ously condoned conduct is a clear 
indication that its defense is 
pretextual. 
Finally, the major prong of Respondent™s defense is Dick™s 
ﬁdiscoveryﬂ of and reliance on 
nearly 6-month old allegations 
made by employee William Hires.  I have found that William 
Hires was not a reliable witness.  Even if Respondent believed 
him to be more reliable than I have found him, it was still obli-
gated to investigate his allegation
s and to permit Furtaw to give 
his version of events.  It did neither.  Respondent completely 
failed to investigate the allegations, and admittedly refused to 
permit Furtaw to defend against what Dick heard him say were 
unfounded accusations.  Precisely this type of summary pro-
ceeding has repeatedly been found by the Board to indicate 
pretext rather than a valid defense.  See, e.g., 
Soltech, Inc.,
 306 NLRB 269, 278Œ279 (1992); 
Kunja Knitting Mills U.S.A., 302 
NLRB 545, 560Œ561 (1991); 
Superior Coal Co.,
 295 NLRB 
                                                          
 8 Notably, Respondent does not rely
 upon Furtaw™s frequent use of 
intemperate language as part of th
e alleged misconduct.  Indeed, it 
could not convincingly do so, since th
e entire record reveals that many 
employees and supervisors, including Dick, habitually used intemperate 
language in the plant as a matter of course. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420 439, 450, 453 (1989); 
NKC of America,
 291 NLRB 683, 684 
(1988).  Respondent™s conduct in discharging Furtaw in this 
manner is indicative of pretext, as is its reliance upon a nearly 
6-month old incident which I have found it was well aware of 
prior to May 30.  I find that Respondent has not succeeded in 
carrying its burden of proving that it would have discharged 
Furtaw in the absence of his union activities.  I find, therefore, 
that Respondent has violated Sec
tion 8(a)(3) of the Act by dis-
charging Eric Furtaw. 
CONCLUSIONS OF LAW 
1.  By implying to employees th
at selecting a union to repre-
sent them would be futile, thre
atening them with unspecified 
consequences if they tried to organize a union, interrogating 
employees about the union activities of other employees, en-
couraging and assisting employ
ees to withdraw their signed 
authorization cards, and by in
forming employees that it would 
no longer make personal loans to them if the Union were se-lected, Respondent has violated 
Section 8(a)(1) of the Act. 
2.  By discharging its employ
ee Eric Furtaw, Respondent has 
violated Section 8(a)(3) and (1) of the Act. 
3.  The violations set forth 
above are unfair labor practices affecting commerce within the meaning of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it be required to cease 
and desist therefrom and to take certain affirmative action nec-
essary to effectuate the policies of the Act. 
I shall also recommend that Respondent be ordered to re-
move from the employment records of Eric Furtaw any nota-
tions relating to the unlawful ac
tion taken against him and to 
make him whole for any loss of earnings or benefits he may 
have suffered due to the unlawfu
l action taken against him, in 
accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
plus interest as computed in accordance with 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9ORDER The Respondent, Air Flow Equi
pment, Inc., Kalamazoo, 
Michigan, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Implying to employees that
 selecting a union to represent 
them would be futile, threatenin
g them with unspecified conse-
quences if they tried to organize a union, interrogating employ-
ees about the union activities of other employees, encouraging 
and assisting employees to withdraw their signed authorization 
cards, and by informing employees that it would no longer 
make personal loans to them if the Union were selected. 
(b) Discharging employees be
cause they support a union or 
are active in organizing efforts. 
                                                          
                                                           
9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Eric 
Furtaw full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Eric Furtaw whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of this deci-
sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify the employee in writing that this has been 
done and that the discharge will not be used against him in any 
way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
Kalamazoo, Michigan location copies of the attached notice 
marked ﬁAppendix.
10ﬂ  Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since March 27, 
2001. (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 10 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 AIR FLOW EQUIPMENT, INC. 421 The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT imply to you that selecting a Union to rep-resent you would be futile. WE WILL NOT threaten you with unspecified consequences if you try to organize a union. WE WILL NOT interrogate you about the union activities of other employees. WE WILL NOT encourage and assist you to withdraw your signed authorization cards. WE WILL NOT inform you that we will no longer make personal loans to you if you select the Union to represent you. WE WILL NOT discharge employees because they support the Union or try to organize a union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of rights guaranteed you by Section 7 of the Act. WE WILL reinstate Eric Furtaw to his former job, and WE WILL make him whole for any loss of pay or other benefits he may have suffered because of our unlawful discharge of him. WE WILL remove from our files any reference to the unlaw-ful discharge of Eric Furtaw, and notify him in writing that this has been done and that the discharge will not be used against him in any way.  AIR FLOW EQUIPMENT, INC.     